Citation Nr: 1713323	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  16-58 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Augusta, Georgia


THE ISSUES

1.  Entitlement to an additional (i.e. 2nd) clothing allowance for the year 2016 due to use of left knee and left foot/ankle braces.

2.  Entitlement to a clothing allowance for the year 2016 due to use of a back brace.

3.  Entitlement to a clothing allowance for the year 2016 due to the use of a right knee brace.     

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1952 to June 1956 and from August 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2016 decision of the Augusta, Georgia VA Medical Center (VAMC).    


FINDINGS OF FACT

1.  The Veteran's use of his left knee and left foot/ankle braces are reasonably shown to cause more damage to clothing than the wearing of one of these braces alone. 

2.  The Veteran is reasonably shown to wear his back brace, which tends to wear and tear his clothing.

3.  Although the Veteran wears a right knee brace, he is not service connected for a right knee disability. 

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to an additional (2nd) clothing allowance for the year 2016 due to use of a left knee brace and left ankle/foot brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2016 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


3.  The criteria for entitlement to clothing allowance for the year 2016 due to use of a right knee brace have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. §§ 3.102, 3.810(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for clothing allowance for use of the left knee/left foot and ankle braces and the back brace, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.  

Regarding the claim for clothing allowance for use of the right knee brace, this appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The Veteran has a number of service-connected disabilities.  Pertinent to the instant claims, these include lumbar spine disability, left knee disability, left ankle disability and left great toe disability.  He claimed entitlement to a clothing allowances for 2016 because of braces used for his lumbar spine, left knee, left ankle/foot and right knee.  In the initial May 2016 decision, the VHA awarded one clothing allowance to the Veteran for his left knee and left/ankle foot braces.  In so doing, the VHA noted that the Veteran otherwise met the criteria for a second clothing allowance for these 2 braces.  However, because the braces were being used on the same lower extremity, a second allowance for these braces could not be paid to the Veteran.  Also, the VHA denied a clothing allowance for the Veteran's back brace, finding that the prescription for this brace had been issued in 2012 and needed to be renewed.  In addition, the VHA denied a clothing allowance for the Veteran's right knee brace, indicating that the Veteran is not service-connected for any right knee disability.  The Veteran subsequently perfected an appeal of the VHA denials to the Board.  

A clothing allowance is available if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance (e.g. brace).  See 38 C.F.R. § 3.810 (a)(1)(ii).

A Veteran can be eligible for more than one annual clothing allowance for orthopedic appliances that affect a single garment when each orthopedic appliance satisfies the requirements of paragraph (a)(1) of section 3.810; and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to the added effect of the second orthopedic appliance.  38 C.F.R. § 3.810 (a)(2)(i-ii); See also VHA Handbook 1173.15 sec. 5 (b).
 
As noted above, the VHA denied the Veteran an additional (i.e. 2nd) clothing allowance for his left knee and left foot/ankle braces because these braces are used on the same lower extremity.  However, the controlling regulation cited above does not prohibit paying a second clothing allowance for an additional (2nd) brace affecting the same extremity as the one which has already formed the basis of an initial clothing allowance award.  Rather, the regulation simply requires that the 2nd brace satisfy the requirements of paragraph (a)(1) of 38 C.F.R. § 3.810 and that there is an increased rate of damage to the clothing or outer garment affected due to the added effect of the second orthopedic appliance.  In this case, the VHA affirmatively determined that each of these braces otherwise met the underlying criteria for a clothing allowance award (i.e. 38 C.F.R. § 3.810).  Also, there is no evidence of record tending to indicate that the two braces do not result in more damage to clothing than one brace alone.  Accordingly, resolving any reasonable doubt in the Veteran's favor, an award of an additional (2nd) clothing allowance for the left knee and left ankle/knee braces is warranted.  38 C.F.R. § 3.810 (a)(1)(ii). 

Also as alluded to above, the VAMC denied a clothing allowance for the Veteran's back brace not because it was the type of brace that would not tend to damage his clothing but because their records did not show that he had renewed his prescription for this orthopedic appliance since 2012 or that he had had the brace repaired or replaced since then.  Consequently, the VAMC found that "there was no clinical evidence of use of the back brace."  However, the Veteran has affirmatively asserted that he has continued to use the brace and he is competent to make this assertion.  Moreover, the Board finds no basis in the record for concluding that this assertion is not credible.  In this regard, there is no objective evidence tending to indicate that the Veteran has not been wearing the brace (e.g. an examination report that includes a medical professional's assessment that the actual level of wear and tear of the brace is inconsistent with the Veteran wearing it during 2016).  Consequently, given the Veteran's assertion that he does wear the brace and resolving any reasonable doubt in his favor, it is reasonably established that he has been using the brace in 2016 and it has resulted in wear and tear of his clothing.  38 C.F.R. § 3.810 (a)(1)(ii).  Accordingly, a clothing allowance for the Veteran's back brace is also warranted.  The Board notes that if the Veteran is still continuing to use his back brace and has not already gotten the prescription for it renewed, he should do so as soon as possible.

In denying the claim pertaining to the right knee brace, the VAMC determined that the Veteran is not service connected for any right knee disability.  The Board agrees.  The record clearly shows that service connection is not in effect for any right knee disability  and the Veteran has not alleged that the knee brace is being used for any service-connected disability.  Nor is there any medical evidence of record tending to indicate that the right knee brace was prescribed to treat any service-connected disability.  Consequently, as a clothing allowance can only be awarded for orthopedic appliance used for a service-connected disability,  there is no basis for awarding a clothing allowance for the right knee brace.  38 C.F.R. § 3.810(a)(1)(ii)(A).
      

ORDER

An additional (i.e. 2nd) clothing allowance for the year 2016 due to use of left knee and left foot/ankle braces is granted.

A clothing allowance for the year 2016 due to use of a back brace is granted.

A clothing allowance for the year 2016 due to the use of a right knee brace is denied.     



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


